DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3,7,8,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara et al. USP 5,384,634.
	Takehara discloses, regarding claim 1, a sheet post-processing device comprising:
a loading tray (B) on which a sheet conveyed thereto is loaded; 
a side end edge binding stapler (200A) fixed at a position opposed to a side end edge, along a conveyance direction, of a sheet bundle of a plurality of the sheets loaded on the loading tray, the side end edge binding stapler performing a first binding process on the side end edge (fig.11);
a conveyance unit (300,352) that moves the sheet bundle on the loading tray in the conveyance direction; and 
a controller that controls the conveyance unit, wherein the controller can cause the conveyance unit to move the sheet bundle in the conveyance direction relative to the side end edge binding stapler fixed at the position opposed to the side end edge so as to perform the first binding process on the sheet bundle with the side end edge binding stapler at a plurality of positions along the side end edge (see at least fig.11, C11/L36-58).
Regarding claim 2, further comprising a discharge tray (401) provided on a downstream side of the loading tray in the conveyance direction, wherein the conveyance unit includes a discharge roller pair (352) that discharges the sheet bundle toward the discharge tray (see at least fig.11, C11/L36-58).

Regarding claim 7, wherein the conveyance unit includes a regulation member (300) that regulates a position of a rear end edge of the sheet bundle to a predetermined position, the rear end edge being on an upstream side of the sheet bundle in the conveyance direction and orthogonal to the side end edge, and that conveys the sheet bundle by moving in the conveyance direction, and a regulation member moving mechanism that moves the regulation member in the conveyance direction (see at least fig.11, C11/L36-58).
Regarding claim 8, further comprising an alignment member (155) that aligns the side end edge of the sheet bundle at a first position on the loading tray, wherein the side end edge binding stapler (200A) is arranged so as to be opposed to a downstream end, in the conveyance direction, of the side end edge of the sheet bundle aligned at the first position by the alignment member.
Regarding claim 12, an image forming system comprising: the sheet post-processing device according to claim 1; and an image forming apparatus (102) that forms an image on the sheet and feeds the sheet to the sheet post-processing device (fig.1).

Allowable Subject Matter
5.	Claims 4-6,9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Furuya et al. (USP 5,634,632) discloses a sheet post-processing device comprising a loading tray (26), a side end edge binding stapler (302) fixed, a 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        9/13/2021